Citation Nr: 1814154	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

4. Entitlement to an initial compensable rating for allergic rhinitis.

5. Entitlement to a separate evaluation for chronic sinusitis.

6. Entitlement to an initial compensable rating for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney at Law

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1976.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2009, the RO granted service connection for bilateral tinea pedis, assigning an initial noncompensable rating, effective October 29, 2008.  In the same decision, the RO granted a separate noncompensable rating for allergic rhinitis, effective April 23, 2009.  The Veteran appealed the rating assigned for allergic rhinitis.  In a separate decision, issued in April 2012, the RO denied service connection for PTSD; denied the Veteran's requests to reopen previously denied claims for service-connected compensation for disabilities of the back and knees; and denied compensable ratings for bilateral tinea pedis and - even though the issue had already been appealed - allergic rhinitis.  In a timely notice of disagreement, the Veteran appealed all five of the issues listed above as well and a separate claim for service connection for a left knee disability, which was later resolved in his favor.   

This case previously came to the Board in May 2016.  The Board issued a decision and remand granting the Veteran's request to reopen his previously denied claims for service connection for back and right knee disabilities, but denying a separate claim for service connection for hypertension.  The remaining issues, including the reopened back and right knee claims, were remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran has since perfected his appeal of a separate RO decision which denied a request to reopen the hypertension claim and also denied a request for a total disability rating based on individual unemployability (TDIU).  In the substantive appeal he filed for these issues (VA Form 9), received in January 2016, the Veteran requested the opportunity to testify at a videoconference hearing.  Because the Veteran requested a hearing for his appeal of the hypertension and TDIU issues, but did not request a hearing in his appeal of the issues listed above, it would not be appropriate to address the hypertension and TDIU issues in a the same document with the issues listed above.  See BVA Directive 8430(9).  

The issues of service connection for a back disability, service connection for a right knee disability, service connection for an acquired psychiatric disorder, and an increased compensable rating for bilateral tinea pedis are addressed in the REMAND portion of the decision below and, for the reasons below, are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence of record did not demonstrate that allergic rhinitis resulted in nasal polyps; a greater than 50 percent obstruction of nasal passage on both sides; or complete obstruction on one side.

2. The evidence is at least evenly balanced that, since February 11, 2011, the Veteran's service-connected allergic rhinitis has progressed, resulting in chronic sinusitis with more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for mild, non-allergic vasomotor rhinitis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a separate evaluation of 30 percent for sinusitis have been met since February 11, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6514 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270. With respect to the claim for an increased compensable rating for his service-connected allergic rhinitis, the AOJ provided the required notice in a letter dated November 2008.


	(CONTINUED ON NEXT PAGE)

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The AOJ arranged for examinations to assess the severity the Veteran's allergic rhinitis in April 2009, February 2012 and June 2016.  As the Board will explain, the February 2012 VA examiner failed to provide a significant piece of information requested by the relevant examination form.  But by resolving reasonable doubt concerning the degree of the Veteran's disability, the Board has rendered this error harmless.  With this exception, the Board has carefully reviewed the respective examiners' reports and finds that, together with the other medical records, the information they contain is adequate for rating purposes.

The duty to assist requires the Board to enforce compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to the Veteran's increased rating claim for allergic rhinitis, the AOJ complied with the Board's March 2016 remand instructions by obtaining records of VA health treatment since February 2012.

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  The Veteran's entire history is to be considered when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).

When service connection for a disability has been established and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. A 30 percent evaluation is assigned when there are polyps as well.

The Veteran was examined by a VA physician for conditions of the nose, sinus, larynx and pharynx on the first day of the appeal period relevant to this claim -  April 23, 2009.  The examiner noted a history of bronchial asthma since service.  The Veteran has received a separate 10 percent rating for bronchial asthma since April 1976, which is not currently an issue in this appeal.  The examiner also diagnosed allergic rhinitis.  In describing the history of this condition, the examiner mentioned past allergic reactions to ragweed, pine, pollen and other agents.  The examiner noted treatment for acute sinusitis on two occasions - once two years prior to the examination and again a few weeks before.  Treatment consisted of nasal spray and loratadine tablets.  

The examiner indicated that allergic rhinitis sometimes interfered with breathing through the nose, causing nasal congestion, sneezing, itchy or watery eyes, and swollen eyelids.  The Veteran also reported headaches.  There was no purulent discharge and no septal deviation, although the Veteran did report occasional tinges of blood when blowing his nose.  According to the examiner, the Veteran did not have chronic sinusitis and there were no incapacitating episodes.

The examiner indicated that there was no narrowing of the nasal canals and no tissue loss, scarring, or other deformity of the nose.  She described "mild edema bilateral nasal canal mucosal linings (slightly more on right), but no significant obstruction.  There was mild clear discharge, bilateral nasal canals, left more than right."  There were no nasal polyps.  According to the examiner, allergic rhinitis affected the Veteran's work by preventing him from entering areas with mold or sawdust.  He also said he needed to avoid certain cleaning chemicals.

This Veteran was examined again in February 2012.  This time, the diagnoses were allergic rhinitis and also chronic sinusitis.  The examiner indicated "yes" in response to part of the examination report form asking whether the Veteran experienced non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting within the past 12 months.  Unfortunately, the examiner failed to respond to a follow-up question asking him to specify, in the event he provided an affirmative answer to the inquiry about non-incapacitating episodes, the number of non-incapacitating episodes over the past 12 months.  According to the examiner, the Veteran had no incapacitating episodes of sinusitis.  In other words, he did not experience any symptoms requiring bed rest and treatment prescribed by a physician.  

The February 2012 examiner noted that the Veteran's allergic rhinitis did not create a greater than 50 percent obstruction of the nasal passage of both sides.  Nor was there complete obstruction of either nasal passage due to rhinitis.  According to the examiner, there were no nasal polyps.  The Veteran did have a deviated nasal septum due to trauma.  But he did not have 50 percent or greater obstruction of the nasal passage of both sides, nor was there complete obstruction of either nasal passage due to traumatic septal deviation.  According to the examiner, the Veteran was not able to perform chores outdoors due to shortness of breath after walking long distances.  

The most recent examination report for allergic rhinitis took place in June 2016.  Like the February 2012 examiner, the June 2016 examiner diagnosed chronic sinusitis, allergic rhinitis, and deviated nasal septum.  In section IV ("Remarks") of his report, the examiner clarified his opinion concerning the relationship between chronic sinusitis and service-connected allergic rhinitis: "For the VA established diagnosis of Allergic rhinitis, the diagnosis is changed and it is a progression of the previous diagnosis.  [The Veteran's] Allergic rhinitis has progressed in severity that the constant nasal inflammation has led to bilateral swollen nasal turbinates and the blockage of sinus drainage, with subsequent chronic left maxillary sinusitis.  He also is taking additional medications, like Flonase, to help control the symptoms of allergic rhinitis."

According to the examiner, there were no incapacitating episodes of sinusitis.  There were, however, non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  According to the examiner, the Veteran had experienced 7 or more such non-incapacitating episodes during the past 12 months.  But he had never had sinus surgery.  With respect to rhinitis, the Veteran still did not have greater than 50 percent obstruction of the nasal passage on both sides.  Likewise, there was not complete obstruction of either nasal passage due to rhinitis.  There was permanent hypertrophy of the nasal turbinates, but no nasal polyps.  Like the February 2012 report, the findings from June 2016 indicated a traumatic septal deviation, but it did not cause at least a 50 percent obstruction of both nasal passages.  Nor did it cause a complete obstruction of either nasal passage.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to chronic sinusitis or allergic rhinitis.  According to the July 2016 examiner, sinusitis and rhinitis did not affect the Veteran's ability to work.  

In addition to the examination reports, the Board has considered the records of regular medical treatment for sinusitis and rhinitis.  Most of the information in these records has already been described in the Board's summary of the examination findings.  The VA records indicate regular treatment with loratadine and with nasal spray.  There is also an x-ray report, dated June 2016, which indicates an old healed fracture of the midline nasal septum and left maxillary sinusitis.

With regard to the Veteran's rhinitis, the Board finds an initial compensable rating is not warranted under DC 6522 at any point during the appeal period, as all of the  examiners indicated the obstruction of nasal passages on both sides were less than 50 percent and that there was no complete obstruction on either side or polyps present. 

However, the opinion of the June 2016 examiner indicating that chronic sinusitis is a progression of the Veteran's service-connected allergic rhinitis, and therefore  raises the issue of whether to assign a separate compensable rating for sinusitis.  

Under the General Rating Formula for Sinusitis, governing Diagnostic Codes 6510 through 6514, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, DC 6510.  The note to the general rating formula defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician.  Id.

The June 2016 examination report indicates more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  These findings, together with the examiner's opinion indicating that the Veteran's chronic sinusitis is a progression of service-connected allergic rhinitis, justify the assignment of a separate 30 percent rating for sinusitis.  There is, however, no evidence in the record to justify a higher 50 percent rating under 38 C.F.R. § 4.97, DC 6510.  A 50 percent rating requires radial surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Because the examination reports unanimously indicated that the Veteran never had sinus surgery, the regulation does not authorize a 50 percent rating.  

As the Board has suggested, the February 2012 examiner indicated the presence of chronic sinusitis with non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, but failed to indicate the number of such episodes over the previous 12 months.  According to DC 6510, a 10 percent rating would be warranted if there were only three to six episodes per year, and a 30 percent rating would be warranted if the number of such episodes exceeded six.  

Resolving reasonable doubt in favor of the Veteran, the Board will assume that the number of non-incapacitating episodes of sinusitis per year exceeded six beginning 12 months prior to the February 2012 examination.  Accordingly, the Board will assign February 11, 2011 (12 months prior to the 2012 examination) as the effective date of the Veteran's separate 30 percent rating for chronic sinusitis.  

There is, however, no evidence to support a separate rating for chronic sinusitis prior to February 11, 2011.  The April 2009 VA examiner noted that the Veteran had at least two previous episodes of acute sinusitis - one two years earlier and one a few weeks earlier - but the examiner specifically indicated that the Veteran did not have chronic sinusitis at that time.  Between April 2009 and February 2012, there is no evidence that an increase in disability was factually discernible.  

The Board must consider whether any other diagnostic codes relevant to service-connected rhinitis are applicable and warrant a compensable rating.  See Schafrath, 1 Vet. App. 592-93 (holding that the Board must consider all potentially applicable regulatory provisions).  A review of the medical evidence of record shows that the Veteran does not have laryngitis or any complications of the larynx or pharynx nor does it demonstrate the presence of bacterial rhinitis or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6515 - 6524.  Although the Veteran has a deviated septum, there is no evidence that his deviated septum is related to service-connected allergic rhinitis.  Even if the Veteran's deviated septum were related to allergic rhinitis, it does not cause a sufficiently significant obstruction of the nasal passages to qualify for a separate compensable rating.  See 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6504.  Accordingly, a higher rating under other potentially applicable diagnostic codes is not warranted in this case.


ORDER

A compensable disability rating for allergic rhinitis is denied.

A separate 30 percent rating for chronic sinusitis, effective February 11, 2011, is granted.



REMAND

Service Connection for a Psychiatric Disability

The Veteran attributes his current psychiatric disorder, variously diagnosed as PTSD, depression, and other specified trauma or stressor-related disorder, to an incident which occurred during his active duty service.  According to the Veteran, when he was deployed with the Army in Germany in 1975, he discovered the body of J.B. - a fellow soldier and a friend of his - after J.B. had committed suicide.  

The Veteran has identified the name of the soldier.  He has also provided the name of a potential witness to the event, a retired sergeant.  According to the Veteran, the sergeant was the supervisor of the Veteran's unit when the incident occurred and is familiar with the event.   In April 2011, the RO made a request through the Personnel Information Exchange System (PIES) to verify the service of the dead soldier using the name supplied by the Veteran.  The response indicates, "Cannot identify a record for [J.B.'s name].  Please supply service number or SSN to help identify a record."  The RO later asked the Veteran for this information, and he replied that he did not know J.B.'s social security number or service number. 

In March 2016, the Board remanded this appeal with instructions to make further efforts to verify the suicide of J.B.  The RO was ordered to make an appropriate request to the Joint Service Records Research Center (JSRRC) using J.B.'s name, the Veteran's unit, and the date supplied by the Veteran.  

In March 2017, the AOJ issued a formal finding that the information was insufficient to verify the Veteran's claimed in-service stressor.  The memorandum includes a list of the efforts made to verify the suicide of J.B.  According to the memorandum, in September 2016, "we submitted a request to Joint Service Records Research Center (JSRRC) for verification of the suicidal death of J.B. in Wrenner Barracks in Bamberg Germany on January 1, 1975."  

The claims file includes a document labelled "correspondence" which has the exact date used in the March 2017 memorandum to identify the request to the JSRRC.  This document consists of a copy of a computer display in which an employee of the AOJ has provided information to help verify the Veteran's stressor.  Unfortunately, this requested uses initials - i.e., J.B. - to identify the soldier who committed suicide, but did not inform the NPRC of J.B.'s full name.  The response to this request, dated October 2016 and also mentioned in the AOJ's memorandum, also refers to J.B. only using his initials: "We have coordinated our research with the National Archives and Records Administration (NARA) at College Park, Maryland.  The NARA was unable to locate unit records for HHC, 82nd Eng Bn from January ??? February 1975, in Germany.  We researched other historical and casualty information available to this agency.  We were unable to document an individual named PVT JB who committed suicide in the veteran???s room from January ??? February 1975, in Germany."

Although the Board uses initials to refer to the dead soldier to protect his privacy, it is reasonable to suppose a search for records would be more likely to succeed if the AOJ had provided his full name.  

The AOJ also mailed a written request to the U.S. Army Crime Records Center in Quantico, Virginia.  Unlike the September 2016 request, this request included J.B.'s full name, and all the information provided by the Veteran concerning J.B.'s rank, unit of assignment, and the date and location of the alleged suicide.  In February 2017, the U.S. Army Crime Records Center replied that the date of the incident exceeds their 40 year period for retaining documents.

Apparently the U.S. Army Crime Records Center would have destroyed the records of J.B.'s suicide by now, whether or not the suicide actually occurred.  Thus, the results of the AOJ's request to that repository have no tendency to corroborate or to discredit the Veteran's version of events.  The same can be said of the Veteran's failure to provide J.B.'s social security number or service number.  Common experience suggests that the Veteran and his fellow soldiers probably addressed each other, and knew each other, by their names.  And it would seem unusual for a soldier to know the social security number even of a person well known to him.  

Moreover, although the AOJ has made several potentially useful requests to various agencies or sources of information which might conceivably help verify the Veteran's claimed stressor, the significance of the results of the development undertaken by the AOJ remain unclear.  

The response to the PIES request, for instance, fails to indicate whether or not it is actually possible to make a meaningful search of the potentially relevant sources of information without a social security number or a service number.  Can the relevant databases not be searched using the name, unit of assignment, and date provided by the Veteran?  Does the negative response to the April 2011 PIES request actually mean that no soldier of J.B.'s name served in the Veteran's unit when he was stationed in Germany in January 1975?  

That is one plausible interpretation of the response and, if it is true, it would be highly unfavorable for the Veteran's claim.  "The absence of evidence only tends to prove the nonexistence of a fact if the fact would have ordinarily been recorded."  Molitor v. Shulkin, 28 Vet. App. 397, 410 (2017).  It would be unusual, to say the least, if an American soldier deployed to Germany in peacetime committed suicide or otherwise died unexpectedly without the creation of some official record documenting this fact.  However, from the text of the PIES response, it might only be the case that personnel at the NPRC preferred to have a social security number or service number before taking further action.  
 
The AOJ did not attempt to contact the retired sergeant identified as a witness by the Veteran and his attorney, notwithstanding the attorney's request to, "[p]lease contact this gentleman regarding the incident in Germany."  The Veteran's attorney identified the address of the potential witness in the same letter, dated October 2016.  It is understandable that, at the time, the AOJ did not mail written questions to the potential witness because this request was received in October 2016.  According to a Precedent Opinion of VA's General Counsel, issued in May 2014, VA was not required to seek written statements from witnesses to potential in-service stressors.  See VAOPGCPREC 5-2014.  But the more recent opinion of the United States Court of Appeals for Veterans Claims in Molitor, 28 Vet. App. 397, invalidated the General Counsel's opinion at least with respect to this issue: "Thus, to the extent that the General Counsel categorically concluded that the duty to assist never requires VA to solicit written statements from third parties to assist in corroborating a claimed stressor, he erred."  Id. at 408.

Under these circumstances, the Board cannot yet conclude that there is no reasonable possibility that records exist which would confirm the Veteran's claimed in-service stress or that it would be futile to make further attempts to verify that claimed stressor.  On remand, the AOJ should make an additional request to JSRRC using J.B.'s full name as provided by the Veteran, attempt to clarify the meaning of the response to the April 2011 PIES request, and mail a letter to the potential witness identified by the Veteran and his lawyer asking him if he recalls the event described by the Veteran.  

Service Connection for Disabilities of the Back and Right Knee

The Veteran has written that, during his active duty service, his right knee and back were injured when he was hit by an automobile.  According to the Veteran, this injury occurred in May 1974 and x-rays were taken after the injury.  The available service treatment records include an undated note which appears to request an x-ray of the knee and back.  But there is no report showing the results of a knee or back x-ray in service.  In part three of its March 2016 remand, the Board ordered the AOJ to make further efforts to obtain "all service medical records regarding Veteran's treatment for right-sided injuries in May 1974, including right knee X-rays; and his lower back and right knee in April 1975, at the 188th General Dispensary in Bamberg, Germany."  

The Board's instructions further indicate that efforts to obtain these records, "must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  A single request for records is insufficient.  If service treatment records are not available and search alternate sources [sic] should be documented in the claims folder."  Part five of the instructions indicate that, "If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claims."

On remand, the AOJ attempted to follow these instructions by using the PIES system to request "complete medical/dental records <STRs> and entire personnel file at NPRC."  The response to this request included several service treatment and personnel records, but no x-ray reports from May 1974 were provided.  Nor did the latest request result in the acquisition of any previously unavailable records documenting treatment for the right knee and back.  

Unfortunately, the AOJ did not comply with the Board's order that attempts to obtain the records "must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  A single request for records is insufficient."  In this case "a single request for records" is all the AOJ made.  The AOJ also failed to comply with part five the instructions by notifying the Veteran of the failure to obtain the x-ray records.  When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Increased Rating for Bilateral Tinea Pedis

In February 2012, the Veteran was examined to determine the current severity of his skin condition.  The examiner's diagnosis was bilateral tinea pedis.  The examiner's report further indicated that this condition was not treated with oral or topical medications within the previous three months.

More recent VA treatment records indicate that, in July 2016, the Veteran was prescribed terbinafine tablets.  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1883 (32nd Ed. 2012), terbinafine is a synthetic antifungal compound used topically and orally in the treatment of various forms of tinea. Lamisil is the brand name.  Prior to July 2016, the Veteran received treatment using terbinafine cream.

The use of oral terbinafine tabs, rather than terbinafine cream applied to a small area of the skin, potentially meets the definition of "systemic therapy" as used in 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).  See Johnson v. Shulkin, 862 F.3d 1351, 1354-55 (Fed. Cir. 2017).  

This evidence of the potential need for systemic therapy to treat the Veteran's service-connected bilateral tinea pedis indicates that the condition is more severe than it was at the time of the February 2012 skin conditions examination.  Under these circumstances, the Board must remand the tinea pedis claim for a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of all records of the Veteran's VA treatment since October 2016.

2. Attempt to obtain all service medical records regarding the Veteran's treatment for right-sided injuries in May 1974, including right knee X-rays; and treatment concerning his lower back and right knee in April 1975 at the 188th General Dispensary in Bamberg, Germany.  

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  A single request for records is not sufficient.  These efforts should include new appropriate requests using the PIES system, electronic mail follow-up to the VA Liaison Office at the National Personnel Records Center (NPRC), follow-up by a military records specialist, contact with the Veteran's duty station at the time of her separation from service, and any other procedures required by the VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section I (updated November 2017).  All efforts to obtain service treatment records and to search alternate sources should be documented in the Veteran's claims file.

3. Forward all information provided by the Veteran concerning his claimed in-service stressor of the suicide of Private J.B. in Bamberg, Germany on January 1, 1975 to the JSRRC or other appropriate entity to obtain credible supporting evidence.  ALTHOUGH THE BOARD REFERS TO J.B. USING INITIALS IN THIS REMAND, THE AOJ SHOULD PROVIDE J.B.'S ACTUAL FULL NAME, AS REPORTED BY THE VETERAN, WHEN ATTEMPTING TO VERIFY THE SOLDIER'S SUICIDE.

The AOJ should make a new appropriate request using the PIES system to verify the suicide of J.B. in Germany.  If the response to the AOJ's PIES request is unfavorable, the AOJ should provide further information - including, if necessary, after appropriate consultation with a military records specialist - explaining the significance of any negative response.  In the claims file, the AOJ should specifically indicate whether the relevant databases have been searched using the name, unit of assignment, and date provided by the Veteran or whether a social security number or service number is absolutely essential to verifying the service of J.B.  The AOJ should also indicate whether the negative PIES response, if any, means that no soldier with J.B.'s name actually served in the Veteran's unit when he was stationed in Germany in January 1975.

The AOJ should write to the potential witness identified by the Veteran's lawyer at the address provided in correspondence dated October 2016 and available in the electronic claims file.  The AOJ's letter to the witness should include the Veteran's name, J.B.'s name, the date of the J.B.'s suicide as described by the Veteran, and the location and unit of assignment where the Veteran was deployed at the time.  The letter should ask the potential witness to respond in writing by indicating whether he can confirm or disconfirm, in whole or in part, the Veteran's version of events.

4. If the AOJ fails to obtain any of the information requested in parts two and three of these instructions, THE VETERAN MUST BE NOTIFIED THAT THE ATTEMPTS TO VERIFY HIS CLAIMED IN-SERVICE STRESSOR AND/OR TO OBTAIN COPIES OF SERVICE TREATMENT RECORDS CONCERNING HIS CLAIMED IN-SERVICE INJURY TO HIS BACK AND RIGHT KNEE WERE UNSUCCESSFUL. The Veteran should be invited to submit any additional evidence or information which he believes may be relevant.  

5. Schedule the Veteran for a VA examination to assess the current severity of his service-connected tinea pedis.  The VA electronic claims file must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  The examiner must describe all functional impairment associated with the Veteran's service-connected tinea pedis.  In his or her report, the examiner should specifically discuss the Veteran's use of terbinafine tablets when indicating whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required to treat his tinea pedis.

6.  Based on the information obtained as a result of the instructions above, the AOJ should consider whether any further development is needed, including new VA examinations or medical opinions, to help decide the Veteran's claims for service connection for an acquired psychiatric disability and disabilities of the right knee and back.  

7. The AOJ must ensure that all the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

8. After ensuring any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


